The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,034,066. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations claimed on the current application are simply a broader version of the patented claims. For example, the current claims are directed toward a device having a camera and accelerometer and follows a third-party motion to output certain data, wherein the patented claims having a device and the accelerometer that captures the images of the surrounding and creates a 3D model to analyze the surrounding. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, to the independent claims 1 and 11, where claim 1 and 3 and 13 partially recites” a module to follow a third-party motion or another device motion based on camera and accelerometer outputs.” Examiner has difficulties understanding what is third party and what is another device motion within the claimed limitations or the invention? It is respectfully requested to be clarified so the claims can be treated on their merits.
Regarding claim 11, partially recites “a cloud computer coupled to the receiver to predict the impact and to protect a user for the potential impact.” Within these limitations it is unclear to the Examiner, what is a cloud computer that is coupled to the receiver? A clarification is needed to positively recite the claimed limitations so they can be treated on their merits. 

Claim 2, claims the device of claim 1 comprises EKG sensor and a medical sensor, however nowhere within the description these sensors can be found within the device that is claimed in claim 1, thus its confusing for the examiner to properly treat the claims on their merits. 
Claim 5, discloses the hand and finger gesture within the device of claim 1, however again, no proper support or device can be identified within the specification to determine whether the claimed limitations are properly supported or not. 

Applicant is requested to properly show the support for each of the claims within the device that is claimed within the independent claims. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Applicant’s claimed invention is difficult to understand and no proper support can be found throughout the specification. It is difficult for the examiner to understand how the claimed invention is supported by the specification or even invention itself doesn’t make a sense. A proper support within the specification can help understand the application so that the claims can properly be treated on their merits. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Kramer et al (US 2014/0072278).
Regarding claim 1.    Bentley teaches a device comprising:
a processor coupled to a wireless transceiver (para 0028, FIG 7C, a band that hold sensors);
and an accelerometer disposed within the elongated body to detect acceleration of the implement (para 0028-0029); , Bently is silent on disclosing a camera coupled to the device; a usage of a camera is well known in the art and an analogous art Kramer teaches a camera being installed on a handle (i.e. ski, snowboard stick); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest filling date of this invention to modify Bentley by Kramer to provide a user with a camera installed sports handle to record various motion of the user and the handle itself. 
4, 14.    The device of claim 1, wherein the device comprises a road contacting surface, air contacting surface or water contacting surface (Fig 8) .
6.    The device of claim 1, comprising an optical positioning system (para 0015).
7.    The device of claim 6, wherein the positioning system comprises a laser positioning system (para 0015).
Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Kramer et al (US 2014/0072278), further in view of Thellmann (US 20120144554)
Regarding claims 2, 12.  Bentley and Kramer are silent on disclosing EKG sensor and finger receptacles having sensor; Thellmann teaches a device comprising an EKG sensor (para 0029), comprising a plurality of finger receptacles, each having a sensor (FIG 1, para 0018); therefore it would have been obvious to ordinary skilled artisan prior to the applicant's earliest date of this application to modify Bentley and Kramer with Thellmann to provide ekg sensor and finger receptacle with sensors for various health monitoring.
Claims 5, 15 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Kramer et al (US 2014/0072278), further in view of Zilger et al (US 2016/0077593)
Claims 5, 15 ,Bentley and Kramer do not disclose a gesture identifying component configured to identify at least one hand gesture detected by at least one sensor; the memory configured to, upon receiving an indication of a hand gesture identified by the gesture identifying component, store data corresponding to the hand gesture in the memory; and the device interface configured to, upon connecting to the device, provide at least some of the stored data corresponding to the hand gesture to the device; however Zilger teaches a gesture recognition application to be used in sports device (para 0003); therefore it would have been obvious to the ordinary skilled artisan prior to the applicant's earliest priority of this application to provide gesture recognition to the sports device.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Kramer et al (US 2014/0072278), in view of Jorgensen (US 6,720,984)
Claim 9, Bentley and Kramer are silent on disclosing a hidden markov model module to detect muscle movement and exercise pattern; however Jorgensen discloses a hidden markov model is used to analyze biometric signals (abstract); therefore it would have been obvious to ordinary skilled artisan prior to the applicant’s earliest priority date of this application to used this model for analyzing data. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Kramer et al (US 2014/0072278), further in view of Aibara (US 2014/0073481)
Claim 10, Bentley and Kramer do not disclose an emotion detector wherein an exercise can be increased, decreased, or stopped based on detected emotion; Aibara teaches an exercise device that uses emotion sensor (para 0035); therefore it would have been obvious to ordinary skilled artisan prior to the applicant earliest priority date of this application to provide sports devices that can use emotion sensor to detect various emotions of the player. 
Claims 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bentley (US 2006/0166737), in view of Clement (US 2014/0340301)
Claims  8 and 11.   Bentley teaches a system for measuring a force of impact on a sports implement, comprising:
an accelerometer disposed in the implement for measuring a force of impact of hitting the implement (para 0028-0029) monitor impact;
a radio frequency transmitter disposed in the implement and coupled to the accelerometer for transmitting impact measurements;
a radio frequency receiver for receiving the impact measurements (FIG 7C); and
a display coupled to the radio frequency receiver for displaying the measured impacts (FIG 8-9, para 0021, 0032), Bentley is silent on disclosing a cloud computer that provide protection of the impact; Clement discloses a smart boxing gloves that can detect various movement of the opponent and provide a type of protection the user (para 0017-0018); therefore it would have been obvious to ordinary skilled prior to the applicant's earliest date of this application to modify Bently with Clement to provide users with a robust system that protects the user on impact. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MASUD . AHMED
Primary Examiner
Art Unit 3619

/MASUD AHMED/Primary Examiner, Art Unit 3619